

115 HR 164 IH: Increasing Access to Voluntary Screening for HIV/AIDS and STIs Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 164IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and the Workforce, Ways and Means, and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for an evidence-based strategy for voluntary screening for HIV/AIDS and other common
			 sexually transmitted infections, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Increasing Access to Voluntary Screening for HIV/AIDS and STIs Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Definitions.
					Title I—Coverage of HIV/AIDS and STI screening under public health care programs and group health
			 plans; Coverage of care under Medicaid.
					Sec. 101. Coverage of routine HIV/AIDS and STI screening tests under Medicaid.
					Sec. 102. Coverage of HIV/AIDS and STI screening tests under Medicare.
					Sec. 103. Coverage for routine HIV/AIDS and STI screening under group health plans.
					Sec. 104. Optional Medicaid coverage of low-income HIV/AIDS infected individuals.
					Title II—Increased data collection and education for historically underrepresented populations
					Sec. 201. People living with disabilities.
					Sec. 202. Women who have sex with women.
					Sec. 203. Transgender community.
					Sec. 204. Report.
 2.FindingsCongress finds the following: (1)The CDC estimates 20,000,000 new sexually transmitted infections (STIs) occur each year in the United States, and 50 percent of sexually active Americans will contract a STI at some point in their lives, the majority of which may be asymptomatic for an extended amount of time.
 (2)Over 1,200,000 people in the United States are living with HIV, and someone is infected with HIV in the United States every 9.5 minutes.
 (3)HIV/AIDS and STIs are syndemics. HIV infection can increase a person’s risk for acquiring certain STIs, as well as affect their frequency, severity, and healing time, while STIs increase the risk of HIV transmission, impaired fertility, reproductive tract cancer, and adverse pregnancy outcomes.
 (4)Many common long-term and initially asymptomatic STIs such as chlamydia, gonorrhea, herpes, syphilis, inflammatory pelvic disease, viral hepatitis, and HIV/AIDS remain undiagnosed, or diagnosed at later stages, leading to increased rates of mortality, morbidity, disability, and transmission.
 (5)In fact, the CDC estimates over 3.6 million Americans are living with chronic hepatitis and most do not know they are infected. Chronic hepatitis B can remain asymptomatic for years and, left undiagnosed and untreated, can lead to serious complications. Additionally, individuals infected with hepatitis C virus (HCV) are at risk for chronic liver disease or other HCV-related chronic diseases decades after infection.
 (6)Stigma, culture, language, lack of education, lack of insurance, limited time, cost and resources in medical settings, and an inaccurate perception of risk among communities and providers all contribute to insufficient rates of screening for HIV/AIDS and STIs.
 (7)The Centers for Disease Control and Prevention and the United States Preventive Services Task Force recognize screening as an effective public health tool that allows providers to administer treatment before symptoms develop and implement interventions that will reduce the likelihood of HIV/AIDS and STI transmission and reduce the development of adverse outcomes.
 (8)The CDC recommends that voluntary screening for HIV/AIDS be integrated into routine clinical care while preserving patient confidentiality and the right of the patient to decline testing and screening.
 (9)The CDC also recommends that all unvaccinated, uninfected persons being evaluated for a STI should receive hepatitis B vaccination. Furthermore, anti-HCV testing is recommended for routine screening of asymptomatic persons based on their risk for infection or based on a recognized exposure.
 (10)Inaccurate perceptions of risk among health care providers and patients, misdiagnosis, ageism, generational mind-sets, and biological factors have contributed to increased rates in transmission and late detection of HIV/AIDS and STIs over the past decade.
 (11)Health equity and disparities remain a significant public health challenge, with the burden of HIV/AIDS and STIs falling disproportionately on different populations.
 (12)Although African-Americans account for about 13 percent of the United States population, they account for nearly half of all HIV/AIDS cases and infections and have higher instances of mortality and morbidity for most STIs and HIV/AIDS. Also, African-American women who have sex with men account for the majority of HIV/AIDS infections among all women in the United States.
 (13)HIV/AIDS continues to be most prevalent among men who have sex with men (MSM). Continued support and increased funding for community-based programs and behavioral interventions that are culturally competent are key to reaching MSM, especially young MSM of color.
 (14)Transgender persons are particularly vulnerable to contracting HIV/AIDS and STIs due to high rates of survival sex among trans-females, discrimination in education, employment, and housing, and the absence of education and prevention methods culturally relevant to the transgender community.
 (15)Health care providers must be properly educated to treat groups, such as MSM, transgender persons, African-Americans, and Latinos who are disproportionately affected by HIV/AIDS and other STIs, and also improve interventions for groups that have been historically underrepresented in health interventions for STIs, such as women who have sex with women, individuals over the age of 50, Asian and Pacific Islander Americans, Native Americans, and persons living with disabilities.
 (16)Women living with mobility impairments often lack access to screening for STIs and other women’s health services such as pelvic examinations and mammograms due to, among other factors, the lack of provider awareness, experience, and access to equipment.
 (17)All individuals engaging in oral, anal, or genital sexual contact must have access to voluntary screening for HIV/AIDS and other STIs. Screening must be confidential, rapid, accurate, and medically appropriate. Screening must be offered regardless of age, race, class, sexual behavior, sexual orientation, gender identity, or disability.
 (18)The Congress supports the goals of the National HIV/AIDS Strategy and, in particular, the goal of 90 percent of individuals knowing their HIV/AIDS status.
 3.PurposeThe purposes of this Act are as follows: (1)Increase access, quality, and affordability for voluntary and medically appropriate screening for HIV/AIDS and other STIs, including chlamydia, gonorrhea, syphilis, viral hepatitis, and human papillomavirus, for all persons engaging in various forms of sexual activity, including oral, genital, or anal sex.
 (2)Reduce the spread, morbidity, and mortality of HIV/AIDS and other STIs. (3)Reduce the disproportionate incidence of HIV/AIDS and other STIs in certain groups through early detection and treatment and comprehensive education for health care providers, centers, and communities.
 (4)Support the execution of other scientifically based interventions that are culturally competent and age appropriate and are proven to reduce the incidence of HIV/AIDS and other STIs.
 4.DefinitionsIn this Act: (1)CDCThe term CDC means the Centers for Disease Control and Prevention.
 (2)CMSThe term CMS means the Centers for Medicare & Medicaid Services. (3)DirectorThe term Director means the Director of the Centers for Disease Control and Prevention.
 (4)HIV/AIDSThe term HIV/AIDS means infection with the human immunodeficiency virus and includes acquired immune deficiency syndrome and any condition arising from such syndrome.
 (5)MSMThe term MSM means men who have sex with men. (6)SecretaryThe term Secretary means the Secretary of Health and Human Services.
 (7)StateThe term State means each of the 50 States, the District of Columbia, the United States Virgin Islands, Guam, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, and American Samoa.
 (8)STIThe term STI means a sexually transmitted infection that is recognized by the CDC, including chlamydia, gonorrhea, syphilis, viral hepatitis, and human papillomavirus.
 (9)WSWThe term WSW means women who have sex with women. ICoverage of HIV/AIDS and STI screening under public health care programs and group health plans; Coverage of care under Medicaid. 101.Coverage of routine HIV/AIDS and STI screening tests under Medicaid (a)Inclusion in State planSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended in paragraph (10)(A), in the matter before clause (i), by striking and (28) and inserting (28), and (29).
				(b)Inclusion in medical assistance
 (1)In generalSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended— (A)in paragraph (28), by striking and at the end;
 (B)by redesignating paragraph (29) as paragraph (30); and (C)by inserting after paragraph (28) the following:
							
 (29)routine HIV/AIDS and STI screening services (as defined in subsection (ee)).. (2)Definition of servicesSection 1905 of such Act is amended by adding at the end the following:
						
							(ee)
 (1)For purposes of this section, the term routine HIV/AIDS and STI screening services means all of the following: (A)A screening test for HIV/AIDS or any other STI, if such test is provided to an individual who—
 (i)is eligible for medical assistance under the State plan; and (ii)is described in clauses (ii) through (v) of section 1861(jjj)(1)(A).
 (B)Each of the services described in subparagraphs (B) through (F) of section 1861(jjj)(1). (2)DefinitionsFor purposes of this subsection, the terms HIV/AIDS and STI have the same meaning given such terms in section 1861(jjj)(2)..
					(c)No cost sharing for HIV/AIDS testing
 (1)In generalSection 1916(a)(2) of the Social Security Act (42 U.S.C. 1396o(a)(2)) is amended— (A)in subparagraph (D), by striking or at the end;
 (B)in subparagraph (E), by striking ; and at the end and inserting , or; and (C)by adding at the end the following:
							
 (F)routine HIV/AIDS and STI screening services (as such term is defined in section 1905(ee)); and. (2)Limitation on State option for alternative cost sharingSection 1916A(b)(3)(B) of the Social Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the following:
						
 (xi)Routine HIV/AIDS and STI screening services (as such term is defined in section 1905(ee)).. (d)Effective date (1)In generalExcept as provided by paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this section and shall apply to services furnished on or after such date.
 (2)Rules for changes requiring State legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
 102.Coverage of HIV/AIDS and STI screening tests under MedicareSection 1861 of the Social Security Act is amended— (1)in subsection (s)—
 (A)by striking and at the end of paragraph (14); (B)by striking the period at the end of paragraph (15) and inserting ; and;
 (C)by redesignating paragraphs (16) and (17) as paragraphs (17) and (18), respectively; and (D)by inserting after paragraph (15) the following:
						
 (16)routine HIV/AIDS and STI screening services (as such term is defined in subsection (jjj)).; and (2)by adding at the end the following:
					
						(jjj)Routine HIV/AIDS and STI screening services
 (1)For purposes of this section, the term routine HIV/AIDS and STI screening services means all of the following: (A)A screening test for HIV/AIDS or any other STI, if such test is provided in any health care setting (other than an inpatient hospital setting) and is provided to an individual who—
 (i)is enrolled in part B; (ii)is at least 13 years of age;
 (iii)with respect to a test for HIV/AIDS, is not known to the health care provider (directly, through information provided by the individual, or through access to an electronic medical record) to have had a previous positive test for HIV/AIDS;
 (iv)subject to subparagraph (B), with respect to a test for HIV/AIDS or a STI, is not known to the health care provider (directly, through information provided by the individual, or through access to an electronic medical record) to have had a test for the same condition within the previous 6 months; and
 (v)has been informed that such a test will be administered and has not objected to such a test. (B)If a test described under subparagraph (A) is reactive and is for—
 (i)HIV/AIDS, a confirmatory test; or (ii)a STI other than HIV/AIDS, if reasonable and necessary, a confirmatory test.
 (C)The interpretation of any tests provided under subparagraph (A) and subparagraph (B). (D)Informing an individual who receives a test under subparagraph (A) or subparagraph (B) of the results of such tests as close in time as possible to the determination of such results.
 (E)If an individual tests positive for HIV/AIDS on a screening test under subparagraph (A) and any confirmatory test under subparagraph (B)— (i)post-test counseling concerning HIV/AIDS and STIs at the time the individual is informed of the results of the test; and
 (ii)if appropriate, a referral to medical or mental health services. (F)If an individual tests positive for a STI on a screening test under subparagraph (A) and any confirmatory test under subparagraph (B), the provision of information to such individual on the risk of STIs and HIV/AIDS and behaviors that reduce the risk of exposure to such conditions.
 (2)DefinitionsFor purposes of this subsection: (A)HIV/AIDSThe term HIV/AIDS means infection with the human immunodeficiency virus and includes acquired immune deficiency syndrome and any condition arising from such syndrome.
 (B)STIThe term STI means a sexually transmitted infection or sexually transmitted disease that is recognized by the Centers for Disease Control and Prevention, including chlamydia, gonorrhea, syphilis, hepatitis B, hepatitis C, and human papillomavirus..
				103.Coverage for routine HIV/AIDS and STI screening under group health plans
				(a)Group health plans
 (1)Public Health Service Act amendmentTitle XXVII of the Public Health Service Act is amended by inserting after section 2728 of such Act (42 U.S.C. 300gg–28), as redesignated by section 1001(2) of the Patient Protection and Affordable Care Act (Public Law 111–148), the following:
						
							2729.Coverage for routine HIV/AIDS and STI screening
 (a)CoverageA group health plan, and a health insurance issuer providing group or individual health insurance coverage, shall provide coverage for routine HIV/AIDS and STI screening under terms and conditions that are no less favorable than the terms and conditions applicable to other routine health screenings.
 (b)ProhibitionsA group health plan, and a health insurance issuer providing group or individual health insurance coverage, shall not—
 (1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section;
 (2)deny coverage for routine HIV/AIDS or STI screening on the basis that there are no known risk factors present, or the screening is not clinically indicated, medically necessary, or pursuant to a referral, consent, or recommendation by any health care provider;
 (3)provide monetary payments, rebates, or other benefits to individuals to encourage such individuals to accept less than the minimum protections available under this section;
 (4)penalize or otherwise reduce or limit the reimbursement of a provider because such provider provided care to an individual participant or beneficiary in accordance with this section;
 (5)provide incentives (monetary or otherwise) to a provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section; or
 (6)deny to an individual participant or beneficiary continued eligibility to enroll or to renew coverage under the terms of the plan, solely because of the results of an HIV/AIDS or STI test, or other HIV/AIDS and STI screening procedure, for the individual or any other individual.
 (c)Rules of ConstructionNothing in this section shall be construed— (1)to require an individual who is a participant or beneficiary to undergo HIV/AIDS or STI screening; or
 (2)as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to HIV/AIDS or STI screening, except that such deductibles, coinsurance or other cost-sharing may not be greater than the deductibles, coinsurance, or other cost-sharing imposed on other routine health screenings.
 (d)NoticeA group health plan under this part shall comply with the notice requirement under section 716(d) of the Employee Retirement Income Security Act of 1974 with respect to the requirements of this section as if such section applied to such plan.
 (e)PreemptionNothing in this section shall be construed to preempt any State law in effect on the date of enactment of this section with respect to health insurance coverage that requires coverage of at least the coverage of HIV/AIDS or STI screening otherwise required under this section..
 (2)ERISA amendmentsThe Employee Retirement Income Security Act of 1974 is amended as follows: (A)In subpart B of part 7 of subtitle B of title I, by adding at the end the following new section:
							
								716.Coverage for routine HIV/AIDS and STI screening
 (a)CoverageA group health plan, and a health insurance issuer offering group health insurance coverage, shall provide coverage for routine HIV screening under terms and conditions that are no less favorable than the terms and conditions applicable to other routine health screenings.
 (b)ProhibitionsA group health plan, and a health insurance issuer offering group health insurance coverage, shall not—
 (1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section;
 (2)deny coverage for routine HIV screening on the basis that there are no known risk factors present, or the screening is not clinically indicated, medically necessary, or pursuant to a referral, consent, or recommendation by any health care provider;
 (3)provide monetary payments, rebates, or other benefits to individuals to encourage such individuals to accept less than the minimum protections available under this section;
 (4)penalize or otherwise reduce or limit the reimbursement of a provider because such provider provided care to an individual participant or beneficiary in accordance with this section;
 (5)provide incentives (monetary or otherwise) to a provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section; or
 (6)deny to an individual participant or beneficiary continued eligibility to enroll or to renew coverage under the terms of the plan, solely because of the results of an HIV test or other HIV screening procedure for the individual or any other individual.
 (c)Rules of constructionNothing in this section shall be construed— (1)to require an individual who is a participant or beneficiary to undergo HIV/AIDS or STI screening; or
 (2)as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to HIV/AIDS or STI screening, except that such deductibles, coinsurance or other cost-sharing may not be greater than the deductibles, coinsurance, or other cost-sharing imposed on other routine health screenings.
 (d)Notice under group health planA group health plan, and a health insurance issuer providing health insurance coverage in connection with a group health plan, shall provide notice to each participant and beneficiary under such plan regarding the coverage required by this section in accordance with regulations promulgated by the Secretary. Such notice shall be in writing and prominently positioned in any literature or correspondence made available or distributed by the plan or issuer and shall be transmitted, by whichever is earliest of the following:
 (1)In the next mailing made by the plan or issuer to the participant or beneficiary. (2)As part of any yearly informational packet sent to the participant or beneficiary.
 (3)Not later than July 1, 2017. (e)Preemption; relation to State laws (1)In generalNothing in this section shall be construed to preempt any State law in effect on the date of enactment of this section with respect to health insurance coverage that requires coverage of at least the coverage of HIV/AIDS or STI screening otherwise required under this section.
 (2)ERISANothing in this section shall be construed to affect or modify the provisions of section 514 with respect to group health plans..
 (B)In section 732(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191a(a)), by striking section 711 and inserting sections 711 and 716.
 (C)In the table of contents in section 1 of such Act, by inserting after the item relating to section 714 the following new item:
							
								
									Sec. 715. Additional market reforms.
									Sec. 716. Coverage for routine HIV/AIDS and STI screening..
						(3)Internal Revenue Code amendments
 (A)In generalThe Internal Revenue Code of 1986 is amended by inserting after section 9815 the following new section:
							
								9816.Coverage for routine HIV/AIDS and STI screening
 (a)CoverageA group health plan shall provide coverage for routine HIV/AIDS and STI screening under terms and conditions that are no less favorable than the terms and conditions applicable to other routine health screenings.
 (b)ProhibitionsA group health plan shall not— (1)deny to an individual eligibility, or continued eligibility, to enroll or to renew coverage under the terms of the plan, solely for the purpose of avoiding the requirements of this section;
 (2)deny coverage for routine HIV/AIDS or STI screening on the basis that there are no known risk factors present, or the screening is not clinically indicated, medically necessary, or pursuant to a referral, consent, or recommendation by any health care provider;
 (3)provide monetary payments, rebates, or other benefits to individuals to encourage such individuals to accept less than the minimum protections available under this section;
 (4)penalize or otherwise reduce or limit the reimbursement of a provider because such provider provided care to an individual participant or beneficiary in accordance with this section;
 (5)provide incentives (monetary or otherwise) to a provider to induce such provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section; or
 (6)deny to an individual participant or beneficiary continued eligibility to enroll or to renew coverage under the terms of the plan, solely because of the results of an HIV/AIDS or STI test, or other HIV/AIDS and STI screening procedure, for the individual or any other individual.
 (c)Rules of constructionNothing in this section shall be construed— (1)to require an individual who is a participant or beneficiary to undergo HIV/AIDS or STI screening; or
 (2)as preventing a group health plan or issuer from imposing deductibles, coinsurance, or other cost-sharing in relation to HIV/AIDS or STI screening, except that such deductibles, coinsurance or other cost-sharing may not be greater than the deductibles, coinsurance, or other cost-sharing imposed on other routine health screenings..
 (B)Conforming amendmentSection 4980D(d)(1) of such Code is amended by striking section 9811 and inserting sections 9811 and 9816. (C)Clerical amendmentThe table of contents for subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 9815 the following new item:
							
								
									Sec. 9816. Coverage for routine HIV/AIDS and STI screening..
 (b)Application under Federal Employees Health Benefits ProgramSection 8902 of title 5, United States Code, is amended by adding at the end the following new subsection:
					
 (p)A contract may not be made or a plan approved which does not comply with the requirements of section 2729 of the Public Health Service Act..
 (c)Effective datesNotwithstanding any other provision of law, the amendments made by subsections (a) and (b) shall apply with respect to plan years beginning on or after July 1, 2017, and with respect to health insurance coverage issued on or after such date.
 (d)Coordination of administrationThe Secretary of Labor, the Secretary of Health and Human Services, and the Secretary of the Treasury shall ensure, through the execution of an interagency memorandum of understanding among such Secretaries, that—
 (1)regulations, rulings, and interpretations issued by such Secretaries relating to the same matter over which two or more such Secretaries have responsibility under the provisions of this section (and the amendments made thereby) are administered so as to have the same effect at all times; and
 (2)coordination of policies relating to enforcing the same requirements through such Secretaries in order to have a coordinated enforcement strategy that avoids duplication of enforcement efforts and assigns priorities in enforcement.
					104.Optional Medicaid coverage of low-income HIV/AIDS infected individuals
 (a)In generalSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— (1)in subsection (a)(10)(A)(ii)—
 (A)by striking or at the end of subclause (XXI); (B)by adding or at the end of subclause (XXII); and
 (C)by adding at the end the following:  (XXIII)on or before December 31, 2017, who are described in subsection (ll) (relating to HIV/AIDS infected individuals);; and
 (2)by adding at the end the following:  (ll)individuals described in this subsection are individuals—
 (1)who are not described in subsection (a)(10)(A)(i); (2)who have HIV/AIDS, as defined under section 1905(ee);
 (3)whose income (as determined under the State plan under this title with respect to disabled individuals) does not exceed the maximum amount of income a disabled individual described in subsection (a)(10)(A)(i) may have to obtain medical assistance under the plan; and
 (4)whose resources (as determined under the State plan under this title with respect to disabled individuals) do not exceed the maximum amount of resources a disabled individual described in subsection (a)(10)(A)(i) may have to obtain medical assistance under the plan..
					(b)Enhanced match
 (1)In generalThe first sentence of section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking section 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) and subclause (XXIII) of section 1902(a)(10)(A)(ii).
 (2)Conforming amendmentsSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding paragraph (1)—
 (A)by striking or at the end of clause (xv); (B)by striking or at the end of clause (xvi);
 (C)by adding or at the end of clause (xvii); and (D)by inserting after clause (xvii) the following:
							
 (xviii)individuals described in section 1902(a)(10)(A)(ii)(XXIII);. (c)Exemption from funding limitation for territoriesSection 1108(g) of the Social Security Act (42 U.S.C. 1308(g)) is amended by adding at the end the following:
					
 (6)Disregarding medical assistance for optional low-income HIV/AIDS infected individualsThe limitations under subsection (f) and the previous provisions of this subsection shall not apply to amounts expended for medical assistance for individuals described in section 1902(ll) who are only eligible for such assistance on the basis of section 1902(a)(10)(A)(ii)(XXIII)..
				(d)Effective date
 (1)In generalExcept as provided by paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this section and shall apply to services furnished on or after such date.
 (2)Rules for changes requiring State legislationIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by this section, the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
					IIIncreased data collection and education for historically underrepresented populations
			201.People living with disabilities
 (a)Tracking of informationThe Director shall— (1)track national HIV/AIDS and STI screening trends and the burdens of HIV/AIDS and STIs among people with disabilities, including such persons with mental, physical, cognitive, intellectual, or developmental disabilities; and
 (2)identify and assess the barriers that prevent such persons from accessing HIV/AIDS and STI screening.
					(b)Tracking methodology
 (1)In generalThe tracking methods used by the Secretary under subsection (a) shall— (A)focus upon historically underrepresented communities, including the deaf and hearing loss-related community and the cognitive, intellectual, developmental, mobility, or mental health disability communities; and
 (B)consider other factors that may contribute to increased burdens of HIV/AIDS and STIs, including race, socio-economic status, region, gender identity, and sexual behavior.
 (2)Sexual assault dataTracking under subsection (a) shall include data collection on the incidence of sexual assault on people with mental, physical, cognitive, intellectual, or developmental disabilities for the purposes of understanding the prevalence of HIV/AIDS and STIs that result from such assaults.
					(c)Deaf and hearing loss community
 (1)In generalThe Secretary, acting through the Director, shall work with appropriate organizations and institutions to make comprehensive sex education materials that promote voluntary screening for HIV/AIDS and STIs accessible to the deaf and hearing loss community through language (including American Sign Language), modalities (including highly graphic formats with minimal text), and culturally appropriate information delivery.
 (2)Health careers and educationThe Secretary shall— (A)work with appropriate individuals, organizations, and institutions to increase the number of people who are deaf or living with hearing loss in public health careers for the purposes of—
 (i)building the public health infrastructure to improve data collection; and (ii)health information dissemination to people who are deaf or who live with hearing loss; and
 (B)engage students in elementary school, high school, college, and graduate school for the purposes of carrying out this paragraph.
 (d)Cognitive and intellectual disability communityThe Secretary, acting through the Director, shall work with appropriate national and local organizations to make comprehensive sex education materials accessible to people with intellectual disabilities by—
 (1)using plain language; (2)educating service providers about the signs and symptoms of sexual assault among people with cognitive and intellectual disabilities; and
 (3)using other appropriate information delivery strategies. (e)Women living with severe physical disabilitiesThe Secretary, acting through the Director, shall work with Federal, State, and local entities to track access to pelvic examinations, mammograms, and other women’s health services for women with severe mobility impairments with the goal of improving access to such services.
				202.Women who have sex with women
 (a)National screening guidelinesThe Secretary, acting through the Director, shall work with Federal, State, and local health entities to ensure that national screening guidelines for cervical cancer state that WSW should be subject to the same screening guidelines for cervical cancer as women who have sex only with men.
 (b)Information collectionThe Secretary, acting through the Director, shall, with respect to the WSW community— (1)track national trends in screening for HIV/AIDS and other STIs; and
 (2)collect information on— (A)the burdens and behavior of HIV/AIDS and STIs; and
 (B)other reproductive health concerns. 203.Transgender community (a)Data collectionThe Secretary, acting through the Director, shall work with Federal, State, and local health entities and transgender communities to improve information collection concerning the transmission, morbidity, and screening for HIV/AIDS and other STIs in transgender communities.
 (b)Information classificationFor purposes of acquiring a comprehensive understanding of the unique health trends among, and aspects of, the transgender community, the Secretary shall promulgate regulations requiring that, for purposes of public health studies requiring data collection, the fact that an individual is transgender shall be a distinct category and data point.
				204.Report
 (a)In generalNot later than 3 years after the date of the enactment of this Act, the Secretary shall submit a report to Congress on the activities required under this Act.
 (b)ContentsThe report issued to Congress under subsection (a) shall include— (1)information on the success of voluntary screening for HIV/AIDS and STIs, as well as other methods for preventing the transmission of HIV/AIDS and STIs among Medicaid and Medicare beneficiaries, patients at federally qualified health centers, individuals with health insurance, MSM, WSW, persons living with disabilities, the transgender community, and other groups that have been historically underrepresented in public health interventions for HIV/AIDS and STIs; and
 (2)recommendations on how to improve existing measures with respect to race, socioeconomic status, region, gender identity, disability, age, and sexual behavior—
 (A)to increase access to screening; and (B)to decrease the disparities in mortality and morbidity from HIV/AIDS and other STIs.
						